

 
$6,000,000.00
 
AMENDMENT NO. 6 AND CONSENT
 
TO
 
LOAN AND SECURITY AGREEMENT
 
originally dated as of April 21, 1999
 
by and among
 
ALLION HEALTHCARE, INC.
f/k/a THE CARE GROUP, INC.
MAIL ORDER MEDS OF TEXAS, INC.
f/k/a MAIL ORDER MEDS, INC.
MOMS PHARMACY, INC. (NEW YORK)
f/k/a MAIL ORDER MEDS OF NEW YORK, INC.
MOMS PHARMACY, INC. (CALIFORNIA)
MOMS PHARMACY, LLC
MEDICINE MADE EASY
NORTH AMERICAN HOME HEALTH SUPPLY, INC.
SPECIALTY PHARMACIES, INC.
 
(“Borrower”)
 
and
 
GE HFS HOLDINGS, INC.
f/k/a HELLER HEALTHCARE FINANCE, INC.
 
(“Lender”)
 
 
Amended as of February 28, 2005



--------------------------------------------------------------------------------




 
AMENDMENT NO. 6 AND CONSENT TO LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT NO. 6 AND CONSENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made as of this 28th day of February, 2005, by and among ALLION
HEALTHCARE, INC. f/k/a THE CARE GROUP, INC., a Delaware corporation (“Allion”),
MAIL ORDER MEDS OF TEXAS, INC., a Texas corporation (“Meds Texas”), MOMS
PHARMACY, INC. f/k/a MAIL ORDER MEDS OF NEW YORK, INC., a New York corporation,
(“Moms New York”), MOMS PHARMACY, INC., a California corporation, (“Moms
California”), MOMS PHARMACY, LLC, a Florida limited liability company (“Moms
Florida”), MEDICINE MADE EASY, a California corporation (“Medicine Made Easy”),
NORTH AMERICAN HOME HEALTH SUPPLY, INC., a California corporation (“North
American” and, collectively with Allion, Meds Texas, Moms New York, Moms
California, Moms Florida and Medicine Made Easy, the “Existing Borrower”),
SPECIALTY PHARMACIES, INC., a Washington corporation (the “Additional Borrower”;
the Existing Borrower and the Additional Borrower, collectively, the
“Borrower”), and GE HFS HOLDINGS, INC f/k/a HELLER HEALTHCARE FINANCE, a
Delaware corporation (“Lender”).
 
RECITALS
 
WHEREAS, pursuant to that certain Loan and Security Agreement dated April 21,
1999 by and between Existing Borrower and Lender (as previously amended, as
amended hereby and as further amended, modified and restated from time to time,
the “Loan Agreement”), Lender agreed to make available to Existing Borrower a
revolving credit loan (the “Loan”);
 
WHEREAS, Existing Borrower has informed Lender that Moms California has entered
into (x) a Stock Purchase Agreement, dated February 28, 2005 (the “Specialty
Pharmacies Stock Purchase Agreement”), with Pat Iantorno, Eric Iantorno, Jordan
Iantorno a/c/f Max Iantorno, Michael Winters and George Moncada (collectively,
“Specialty Pharmacies Seller”), pursuant to which Specialty Pharmacies Seller
will sell to Moms California all of the issued and outstanding shares of capital
stock of Additional Borrower, for aggregate consideration of $6,300,000 and
warrants to purchase 351,438 shares of common stock of Allion, payable in
accordance with Section 1.5 and Section 1.6 of the Specialty Pharmacies Stock
Purchase Agreement, and subject to adjustment as set forth in Section 1.7 of the
Specialty Pharmacies Stock Purchase Agreement, and (y) a Purchase Agreement,
dated February 28, 2005 (the “Tubb Purchase Agreement”), with Michael Tubb,
pursuant to which Michael Tubb will, among other things, sell to Moms California
any rights he has to capital stock of Additional Borrower, for aggregate
consideration of $1,200,000, payable in accordance with Section 1.4 of the Tubb
Purchase Agreement ((x) and (y), the “Proposed Transaction”);
 
WHEREAS, Section 7.4 of the Loan Agreement prohibits Existing Borrower from
acquiring all or substantially all of the capital stock of any Person (as
defined in the Loan Agreement) if the aggregate consideration payable in respect
of any single acquisition exceeds $1,000,000;
 
2

--------------------------------------------------------------------------------


WHEREAS, connection with the closing of the Proposed Transaction, Existing
Borrower has requested that Lender provide its written consent to the Proposed
Transaction, permit the issuance of subordinated, unsecured promissory notes in
an aggregate principal amount of $2,500,000 by Moms California for the purpose
of funding a portion of the purchase price of the Proposed Transaction, and make
certain other modifications to the Loan Agreement; and
 
WHEREAS, Existing Borrower has requested that Additional Borrower join in and
become a borrower under the Loan Agreement, and Additional Borrower desires to
join in and become a borrower under the Loan Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lender and Borrower hereby
agree as follows:
 
Section  1.   Definitions.   Unless otherwise defined in this Amendment, all
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Loan Agreement.
 
Section 2.   Amendments to Loan Agreement.   As of the Effective Date, the Loan
Agreement shall be modified as follows:
 
(a)   The final sentence of Section 1.42 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
 
“Notwithstanding the foregoing, the Accounts of Specialty Pharmacies, Inc. shall
not be Qualified Accounts until such time as Lender has completed an audit and
appraisal with respect to such Accounts with results satisfactory to Lender in
its sole discretion.”
 
(b)   Section 1.47(a) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
 
“Section 1.47(a).   Stock Purchase Agreement.   ‘Stock Purchase Agreement’
means, collectively, (i) that certain Stock Purchase Agreement, dated May 1,
2003, by and among Moms Pharmacy, Inc., a California corporation, Allion, Darin
A. Peterson and Allan H. Peterson, (ii) that certain Stock Purchase Agreement,
dated January 4, 2005, by and among Moms Pharmacy, Inc., a California
corporation, Michael Stone and Jonathan Spanier, (iii) that certain Stock
Purchase Agreement, dated February 28, 2005, by and among Moms Pharmacy, Inc.,
Pat Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters
and George Moncada, and (iv) that certain Purchase Agreement, dated February 28,
2005, by and between Moms Pharmacy, Inc. and Michael Tubb.”
 
3

--------------------------------------------------------------------------------


(c)   Section 1.47(b) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
 
“Section 1.47(b).   Subordinated Obligations.   ‘Subordinated Obligations’
means, collectively, (i) those certain Subordinated Secured Promissory Notes due
May 1, 2005 issued by Allion on May 1, 2003 to Darin A. Peterson and Allan H.
Peterson, in an aggregate principal amount of $1,250,000, (ii) that certain
Indemnity Agreement between Borrower and John Pappajohn dated as of November 1,
2000, (iii) those certain Promissory Notes due January 1, 2006 issued by Moms
Pharmacy, Inc., a California corporation, on January 4, 2005 to Michael Stone
and Jonathan Spanier, in an aggregate principal amount of $675,000, (iv) those
certain Promissory Notes due January 1, 2007 issued by Moms Pharmacy, Inc., a
California corporation, on January 4, 2005 to Michael Stone and Jonathan
Spanier, in an aggregate principal amount of $700,000, (v) those certain
Promissory Notes due February 28, 2006 issued by Moms Pharmacy, Inc., a
California corporation, on February 28, 2005 to Pat Iantorno, Eric Iantorno,
Jordan Iantorno a/c/f Max Iantorno, Michael Winters and George Moncada, in an
aggregate principal amount of $1,900,000, (vi) that certain Promissory Note due
March 31, 2006 issued by Moms Pharmacy, Inc., a California corporation, on
February 28, 2005 to Michael Tubb, in a principal amount of $600,000, and (vii)
obligations to make cash payment under those certain Warrants, issued by Allion
on February 28, 2005 to Pat Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max
Iantorno, Michael Winters and George Moncada.”
 
(d)   Section 1.47(c) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
 
“Section 1.47(c).   Subordination Agreement.   ‘Subordination Agreements’ means,
collectively, (i) that certain Subordination Agreement, dated as of January 31,
2003, by and among Borrower, Lender and John Pappajohn, (ii) that certain
Subordination Agreement, dated as of May 1, 2003, by and among Borrower, Lender,
Darin A. Peterson and Allan H. Peterson, (iii) that certain Subordination
Agreement, dated as of January 4, 2005, by and among Borrower, Lender, Michael
Stone and Jonathan Spanier and (iv) that certain Subordination Agreement, dated
as of February 28, 2005, by and among Borrower, Lender, Pat Iantorno, Eric
Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters, George Moncada
and Michael Tubb.”
 
(e)   Section 7.1 of the Loan Agreement is hereby amended by deleting clause
(ix) thereof in its entirety and inserting the following:
 
4

--------------------------------------------------------------------------------


“(ix) unsecured indebtedness of Moms Pharmacy, Inc., a California corporation,
in respect of the Subordinated Obligations in an aggregate principal amount not
to exceed $6,375,000 (in the case of such Subordinated Obligations issued to
Michael Stone and Jonathan Spanier) less any reduction in such amount pursuant
to the Stock Purchase Agreement executed by Michael Stone and Jonathan Spanier,
$6,300,000 (in the case of such Subordinated Obligations issued to Pat Iantorno,
Eric Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters and George
Moncada) less any reduction in such amount pursuant to the Stock Purchase
Agreement executed by Pat Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max
Iantorno, Michael Winters and George Moncada, $1,200,000 (in the case of such
Subordinated Obligations issued to Michael Tubb) less any reduction in such
amount pursuant to the Purchase Agreement executed by Michael Tubb, unsecured
indebtedness of Allion in respect of the Subordinated Obligations payable on
June 1, 2006 (if Allion has not consummated an initial public offering prior to
that date) in an aggregate principal amount not to exceed $2,200,000 (in the
case of such Subordinated Obligations issued to Pat Iantorno, Eric Iantorno,
Jordan Iantorno a/c/f Max Iantorno, Michael Winters and George Moncada), less
any reduction in such amount, pursuant to Section (l)(2) the Warrants issued on
February 28, 2005 by Allion to Pat Iantorno, Eric Iantorno, Jordan Iantorno
a/c/f Max Iantorno, Michael Winters and George Moncada, and unsecured
indebtedness of Allion in respect of the Subordinated Obligations payable upon
an initial public offering by Allion in an aggregate principal amount not to
exceed $1,581,471 (in the case of such Subordinated Obligations issued to Pat
Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters and
George Moncada), less any reduction in such amount, pursuant to Section (l)(1)
of the Warrants issued on February 28, 2005 by Allion to Pat Iantorno, Eric
Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters and George
Moncada.”
 
(f)    Section 7.19 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
5

--------------------------------------------------------------------------------


“Section 7.19.   Restricted Payments.   Borrower will not make any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, or any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to,
any of the Subordinated Obligations, except (a) scheduled payments of principal
and interest with respect thereto and payments of principal with respect to the
Subordinated Obligations issued to Darin A. Peterson and Allan H. Peterson upon
the occurrence of an Early Maturity Date thereunder (and as defined therein);
(b) payments of principal in an aggregate amount of $675,000 (less any reduction
in such amount pursuant to the Stock Purchase Agreement executed by Michael
Stone and Jonathan Spanier) and interest with respect thereto on January 1, 2006
with respect to the Subordinated Obligations issued to Michael Stone and
Jonathan Spanier that mature on such date; (c) payments of principal in an
aggregate amount of $700,000 (less any reduction in such amount pursuant to the
Stock Purchase Agreement executed by Michael Stone and Jonathan Spanier) and
interest with respect thereto on January 1, 2007 with respect to the
Subordinated Obligations issued to Michael Stone and Jonathan Spanier that
mature on such date; (d) payments of principal in an aggregate amount of
$1,900,000 (less any reduction in such amount pursuant to the Stock Purchase
Agreement executed by Pat Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max
Iantorno, Michael Winters and George Moncada) and interest with respect thereto
on February 28, 2006 with respect to the Subordinated Obligations issued to Pat
Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters and
George Moncada; (e) payments of principal in an aggregate amount of $2,200,000
and interest with respect thereto on June 1, 2006 (if Allion has not consummated
an initial public offering prior to that date) with respect to the Subordinated
Obligations issued to Pat Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max
Iantorno, Michael Winters and George Moncada under Section (l)(2) of the
Warrants issued on February 28, 2005 by Allion to such persons; (f) payments in
an aggregate amount of $1,581,471 (if Allion has consummated an initial public
offering) with respect to the Subordinated Obligations issued to Pat Iantorno,
Eric Iantorno, Jordan Iantorno a/c/f Max Iantorno, Michael Winters and George
Moncada under Section (l)(1) of the Warrants issued on February 28, 2005 by
Allion to Pat Iantorno, Eric Iantorno, Jordan Iantorno a/c/f Max Iantorno,
Michael Winters and George Moncada; and (g) two payments of principal each in
the amount of $300,000 and interest with respect thereto on February 28, 2006
and March 31, 2006 with respect to the Subordinated Obligations issued to
Michael Tubb; provided that, in each such case (i.e., clauses (a) through (g)
above), both before and after giving effect to any such payment and any Loans
funded in connection therewith, (i) no default or Event of Default has occurred
and is continuing or would result after giving effect thereto and (ii) such
payment shall be made at such times as will permit the delivery of financial
statements necessary to determine current compliance with the financial
covenants set forth herein prior to each such payment; provided, further, that
in the case of clauses (b), (c), (d), (e), (f) and (g) above, both before and
after giving effect to any such payment and any Loans funded in connection
therewith, the aggregate unrestricted cash of Borrower and availability in the
Borrowing Base shall equal or exceed $1,000,000.”
 
(g)   All the schedules to the Loan Agreement are hereby amended and restated in
their entirety in the form of the schedules attached to this Amendment (the
“Updated Schedules”). The Updated Schedules update all information as necessary
to make the schedules previously delivered correct. Borrower hereby represents
and warrants that the information set forth on the Updated Schedules is true and
correct as of the date of this Amendment. The Updated Schedules are hereby
incorporated into the Loan Agreement as if originally set forth therein.
 
6

--------------------------------------------------------------------------------


Section 3.   Consents.   In reliance on the information previously provided by
Borrower to Lender regarding the Proposed Transaction, including but not limited
to the fully executed Specialty Pharmacies Stock Purchase Agreement and Tubb
Purchase Agreement (together with any and all exhibits and schedules thereto),
Lender hereby consents to the Proposed Transaction on the terms and conditions
set forth in the Specialty Pharmacies Stock Purchase Agreement and Tubb Purchase
Agreement as in effect on the date hereof. Lender hereby acknowledges that
Cardinal Health, Inc. presently has a security interest in the assets of
Additional Borrower as set forth on Schedule 1.36 of the Updated Schedules and
hereby consents to the existence of such security interest, and waives any
default under the Loan Agreement resulting solely from the existence of such
security interest, provided that (a) such security interest is not modified to
cover any additional assets of Additional Borrower after the date hereof, (b)
the Accounts of Additional Borrower shall not be Qualified Accounts until such
time as such security interest is terminated and released, (c) no additional
debt is hereafter incurred by Additional Borrower to Cardinal Health, Inc. and
(d) any debt existing to Cardinal Health, Inc. is discharged by Additional
Borrower in the ordinary course of business, and Cardinal Health, Inc.’s
commitment to extend further credit to Additional Borrower shall have been
terminated, in each case not to exceed sixty (60) days from the date hereof.
 
Section 4.   Additional Borrower.   The Additional Borrower shall from and
hereafter be a “Borrower” for all purposes of the Loan Agreement and all other
Loan Documents and, by its execution hereof, hereby joins in as a co-maker (with
all other Borrowers) of and borrower under the Note. The terms of the Note, as
so amended, are incorporated herein by this reference and made a part hereof.
Accordingly, the Additional Borrower hereby agrees to be bound by all of the
terms, conditions, covenants, representations, warranties, and other agreements
set forth in the Loan Agreement with the same force and effect as if the
Additional Borrower had been named a Borrower in the Loan Agreement. Without
limiting the generality of the foregoing, the Additional Borrower hereby grants
to Lender a continuing first priority lien on and security interest in, upon,
and to the Collateral, pursuant to and in accordance with the terms of the Loan
Agreement.
 
Section 5.   Confirmation of Representations and Warranties.   Each Borrower
hereby (a) confirms that all of the representations and warranties set forth in
Article IV of the Loan Agreement are true and correct with respect to such
entity (except to the extent such representation or warranty relates to a
particular date, in which case, such confirmation relates to such date), and (b)
specifically represents and warrants to Lender that it has good and marketable
title to all of its Collateral, free and clear of any lien or security interest
in favor of any other person or entity.
 
Section 6.   Fees; Expenses.   Notwithstanding anything in this Amendment to the
contrary, Borrower shall be responsible for payment of legal fees for the
services of Lender’s in-house counsel in connection with the preparation of this
Amendment. Lender shall be entitled to deduct, and Borrower by its signature
below hereby authorizes Lender to deduct, the full amount of the fees set forth
in this Section 6 from the proceeds of the next subsequent Revolving Credit Loan
made by Lender under the Loan Agreement (as amended hereby).
 
7

--------------------------------------------------------------------------------


Section 7.   Enforceability.   This Amendment constitutes the legal, valid and
binding obligation of each Borrower and Lender, and is enforceable against each
Borrower and Lender in accordance with its terms.
 
Section 8.   Conditions to Effectiveness.   This Amendment shall become
effective on the date that all of the following conditions are satisfied in
Lender’s sole discretion (such date, the “Effective Date”):
 
(a)   Lender shall have received two (2) originals of this Amendment duly
executed by an authorized officer of each entity comprising Borrower;
 
(b)   Lender shall have received a Third Amended and Restated Revolving Credit
Note duly executed by an authorized officer of each entity comprising Borrower;
 
(c)   Lender’s receipt of a (i) Secretary’s Certificate, (ii) Incumbency
Certificate, (iii) Board of Directors Resolution and (iv) Certificate of Chief
Financial Officer, in substantially the form provided to Additional Borrower by
Lender, for each entity comprising Additional Borrower and duly executed as
required by the terms of each such document;
 
(d)   Lender’s receipt of the Updated Schedules;
 
(e)   Lender’s receipt of an executed third party legal opinion substantially in
substantially the form previously provided to Borrower, provided that such
opinion shall be limited to the Additional Borrower;
 
(f)   Lender shall have received fully executed copies of the Stock Purchase
Agreement and the Subordinated Obligations, and all other agreements and
instruments executed in connection therewith;
 
(g)   (i) The Proposed Transaction shall have been consummated in accordance
with the terms and conditions of the Specialty Pharmacies Stock Purchase
Agreement as in effect on the date hereof, and (ii) the issuance of the
Subordinated Obligations shall have been consummated in accordance with the
terms of the Subordinated Obligations as in effect on the date hereof;
 
(h)   Lender shall have received the Subordination Agreements, duly executed by
an authorized officer of each entity comprising Borrower and each of the holders
of the Subordinated Obligations;
 
(i)   there shall have occurred and be continuing no Event of Default and no
event which, with the giving of notice or the lapse of time or both, could
constitute such an Event of Default and, after giving effect to this Amendment,
there shall have occurred no Event of Default and no Event which, with the
giving of notice or lapse of time or both, could constitute an Event of Default;
and
 
8

--------------------------------------------------------------------------------


(j)   the representations and warranties set forth in Section 5 of this
Amendment and in Article IV of the Loan Agreement shall be true and correct as
of the date hereof and after giving effect to this Amendment (unless any such
representation or warranty by its terms is intended to refer specifically to any
earlier date, in which case such representation or warranty shall have been true
and correct as of such date).
 
Section 9.   Reference to the Effect on the Loan Agreement.
 
(a)   Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Loan Agreement as amended by
this Amendment.
 
(b)   Except as specifically amended above, the Loan Agreement, and all other
Loan Documents, shall remain in full force and effect, and are hereby ratified
and confirmed.
 
(c)   The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of Lender, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments and agreements executed
or delivered in connection with the Loan Agreement.
 
Section 10.   Governing Law.   This Amendment shall be governed by and construed
in accordance with the laws of the State of Maryland without regard to any
otherwise applicable conflicts of law principles.
 
Section 11.   Headings.   Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
Section 12.   Counterparts.   This Amendment may be executed in counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.
 
[SIGNATURES ON NEXT PAGE]


9

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 and Consent to
Loan and Security Agreement to be executed as of the date first written above.
 

  LENDER:           GE HFS HOLDINGS, INC.,     a Delaware corporation          
By: /s/ R. Hanes Whiteley     Name: R. Hanes Whiteley     Title: Duly Authorized
Signatory           BORROWERS:           ALLION HEALTHCARE, INC.,     a Delaware
corporation           By:     Name:     Title:           MAIL ORDER MEDS OF
TEXAS, INC.,     a Texas corporation           By:     Name:     Title:        
  MOMS PHARMACY, INC.,     a New York corporation           By:     Name:    
Title:                  


 
10

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 and Consent to
Loan and Security Agreement to be executed as of the date first written above.
 



  LENDER:           GE HFS HOLDINGS, INC.,     a Delaware corporation          
By:     Name:     Title:           BORROWERS:           ALLION HEALTHCARE, INC.,
    a Delaware corporation           By: /s/ Michael P Moran     Name: Mike
Moran     Title: President           MAIL ORDER MEDS OF TEXAS, INC.,     a Texas
corporation           By: /s/ Michael P Moran     Name: Mike Moran     Title:
President           MOMS PHARMACY, INC.,     a New York corporation          
By: /s/ Michael P Moran     Name: Mike Moran     Title: President  



 
[signature page to Amendment No. 6]


11

--------------------------------------------------------------------------------




 
 

  MOMS PHARMACY, INC.,     a California corporation           By: /s/ Michael P
Moran     Name: Mike Moran     Title: President           MOMS PHARMACY, LLC,  
  a Florida limited liability company           By: /s/ Michael P Moran    
Name: Mike Moran     Title: President           MEDICINE MADE EASY,     a
California corporation           By: /s/ Michael P Moran     Name: Mike Moran  
  Title: President           NORTH AMERICAN HOME HEALTH SUPPLY, INC.,   a
California corporation         By: /s/ Michael P Moran    
Name: Mike Moran
    Title: President                 SPECIALTY PHARMACIES, INC.,     a
Washington corporation           By: /s/ Michael P Moran     Name: Mike Moran  
  Title: President        

 
 
[signature page to Amendment No. 6]

12

--------------------------------------------------------------------------------

